      5:20-cv-00667-RMG          Date Filed 05/27/20      Entry Number 29        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Brandon M. Owens                       )
                                       )
              Plaintiff,               )
                                       )              Case No. 5:20-667-RMG
       vs.                             )
                                       )
Jordan Revels and Justin B. Gillespie, )
                                       )
              Defendants.              )              ORDER
                                       )
____________________________________)

       This matter comes before the Court on the Report and Recommendation (“R & R”) of the

Magistrate Judge recommending that the action be dismissed because of the Plaintiff’s failure to

state claims setting forth factual allegations of constitutional wrongdoing or discriminatory

action attributable to the Defendants and to amend his complaint to cure the identified

deficiencies. (Dkt. No. 25). Plaintiff has filed no objections to the R & R.

       The Magistrate Judge makes only a recommendation that has no presumptive weight and

the responsibility to make a final determination remains with the District Court. Matthews v.

Weber, 423 U.S. 261, 270-71 (1976). The District Court can “accept, reject, or modify, in whole

or in part, the findings or recommendations of the magistrate judge.”           28 U.S.C. Section

636(b)(1)(C). Where a party has not filed objections to the R & R, the Court reviews the R & R

“only to satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 Advisory Committee Note.

       Plaintiff, a pretrial detainee detained at the Spartanburg County Detention Center, makes

various allegations that Defendants violated his constitutional rights. The Magistrate Judge

identified significant deficiencies in the Plaintiff’s complaint and made repeated efforts to offer



                                                 1
      5:20-cv-00667-RMG         Date Filed 05/27/20      Entry Number 29        Page 2 of 2




Plaintiff, acting pro se, an opportunity to cure his deficiencies. She obtained no response. (Id. at

2). The Magistrate Judge read each claim liberally in deference to the Plaintiff’s pro se status.

She addressed Plaintiff’s allegations and described accurately the legal deficiencies of each

claim. (Id. at 3-4). After a careful review of the record and the R & R in this matter, the Court

ADOPTS the R & R of the Magistrate Judge (Dkt. No., 25) as the order of the Court and

DISMISSES this action without prejudice.

       AND IT IS SO ORDERED.


                                                     S/ Richard Mark Gergel
                                                     United States District Judge

May 27, 2020
Charleston, South Carolina




                                                 2
